Title: From Thomas Jefferson to Joseph Dougherty, 19 May 1806
From: Jefferson, Thomas
To: Dougherty, Joseph


                        
                            Monticello May 19. 06.
                        
                        The bearer of this is an express hired to carry dispatches to the Secretaries of State & of the Navy at
                            Washington. I have engaged him to bring back to me my gigg, which was carried to Washington by mr Randolph & left
                            there. in consideration of this I have promised him lodging & subsistence for himself & horse at the President’s house
                            while in Washington. he has nothing to detain him there but to get the gigg & harness. if either of them want any little
                            repair to enable them to bear the journey back, mr Daugherty is desired to have it done without a moment’s delay; or if
                            he should be gone to Baltimore, as he proposed, I ask the favor of mr Lemaire to have the gigg & harness delivered to
                            the bearer in travelling condition. the bearer is a young man engaged in work for me, and I recommend him therefore to be
                            taken care of & treated well.
                        
                            Th: Jefferson
                     
                        
                    